                        Case 1:19-cv-00370-EAW Document 16 Filed 05/15/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                           UNITED STATES DISTRICT COURT
                                                                              for the
                                                               Western District
                                                             __________         of of
                                                                         District  New  York
                                                                                      __________


                      Adham Amin Hassoun                                         )
                                  Plaintiff                                      )
                                      v.
  JEFFREY SEARLS, in his official capacity as Acting Assistant Field Office
                                                                                 )      Case No.   19-cv-370
  Director and Administrator of the Buffalo Federal Detention Facility           )
                                 Defendant                                       )

                                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Adham Amin Hassoun                                                                                                       .


Date:            05/15/2019                                                                               /s/ Celso Perez
                                                                                                         Attorney’s signature


                                                                                                      Celso Perez 5384755
                                                                                                     Printed name and bar number
                                                                                                        125 Broad Street
                                                                                                           18th Floor
                                                                                                    New York, New York 10004

                                                                                                               Address

                                                                                                         cperez@aclu.org
                                                                                                           E-mail address

                                                                                                          (646) 905-8935
                                                                                                          Telephone number

                                                                                                          (212) 549-2654
                                                                                                            FAX number
